Opinion issued June 25, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00640-CV
                           ———————————
                 ZADOK TECHNOLOGIES, INC., Appellant
                                        V.
 BELL INSURANCE GROUP OF TEXAS, INC. AND LUTHER “GLENN”
                    WILSON, Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-44757


                         MEMORANDUM OPINION

      Appellant, Zadok Technologies, Inc., and appellees, Bell Insurance Group of

Texas, Inc. and Luther “Glenn” Wilson, have filed a “Joint Motion to Dismiss

Appeal.” The parties state that they have reached a settlement agreement, and they

request that this Court dismiss the appeal and order that each party bear their own
costs. See TEX. R. APP. P. 42.1(a)(1), 43.2(f). No opinion has issued in this case. See

TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the parties’ joint motion and dismiss the appeal, with

costs taxed against the party incurring same. See TEX. R. APP. P. .42.1(a)(1), 43.2(f).

                                   PER CURIAM
Panel consists of Justices Lloyd, Landau, and Countiss.




                                          2